— In a proceeding pursuant to CPLR article 78 to review a determination of the New York State Board of Parole revoking petitioner’s parole and directing that he be reincarcerated for 18 months, petitioner appeals from a judgment of the Supreme Court, Westchester County (Dachenhausen, J.), dated April 14,1982, which denied the petition. Appeal dismissed, without costs or disbursements. The petitioner has been restored to parole. Consequently, the issue raised is academic (People ex rel. Outlaw v Walters, 88 AD2d 607). Mollen, P. J., Gulotta, Brown and Niehoff, JJ., concur,